Order entered June 10, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-14-00126-CV

                                 SHEIK TEHUTI, Appellant

                                            V.

                    TRANS-ATLAS FINANCIAL, ET AL., Appellees

                     On Appeal from the County Court at Law No. 3
                                 Dallas County, Texas
                         Trial Court Cause No. CC-13-06496-C

                                        ORDER
      We DENY appellant’s June 6, 2014 “Writ of Operation of Law / Motion to Consolidate

and Motion for Annexed Brief.”


                                                   /s/   ADA BROWN
                                                         JUSTICE